UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.2 TO SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION14(d)(1)OR 13(e)(1)OF THE SECURITIES EXCHANGE ACT OF 1934 CompuCredit Holdings Corporation (Name of Subject Company (Issuer)) CompuCredit Holdings Corporation (Name of Filing Person (Issuer)) 3.625% Convertible Senior Notes due 2025 5.875% Convertible Senior Notes due 2035 (Title of Classof Securities) 20478N AA 8 20478N AB 6 20478N AC 4 20478N AD 2 (CUSIP Number of Classof Securities) J. Paul Whitehead, III Chief Financial Officer CompuCredit Holdings Corporation Five Concourse Parkway
